3 Ill. App.2d 113 (1954)
120 N.E.2d 238
Gwendolyn Lyles, Individually, and as Administrator of Estate of Stella King, Deceased et al., Plaintiffs and Counterdefendants-Appellants,
v.
Carrie Stanford et al., and E.G. Pauling and Company, and Herman Monroe Bennett, Administrator de bonis non of Estate of Mazie Fields Davie, Deceased, Defendants and Counterdefendants-Appellees. Carrie Stanford, Maggie Stewart, Nealy Horsey and Oscar Horsey, Defendants and Counterplaintiffs-Appellees.
Gen. No. 46,307.
Illinois Appellate Court.
Opinion filed June 8, 1954.
Released for publication June 29, 1954.
*114 Michael Mann, for appellant.
Charles F. Grimes, and John H. Meyer, for defendant-appellee.
Marcus Levy, and John F. Arnold, for defendants and counterplaintiffs-appellees.
(Abstract of Decision.)
Opinion by JUSTICE BURKE.
Decree reversed and cause remanded with directions.
Not to be published in full.